Citation Nr: 1033754	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
postoperative residuals of a left upper lobectomy.  

2.  Entitlement to a rating higher than 10 percent for tendonitis 
of the right shoulder.

3.  Entitlement to a rating higher than 10 percent for tendonitis 
of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1960 to 
May 1980.

This appeal to the Board of Veterans' Appeals (Board) originated 
from an April 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, in 
relevant part, denied the Veteran's claims for a rating higher 
than 30 percent for the postoperative residuals of his left upper 
lobectomy and for a compensable rating, i.e., a rating higher 
than 0 percent, for the tendonitis of his right arm and shoulder.

After, in response, the Veteran filed a timely notice of 
disagreement (NOD) in June 2006 to initiate an appeal regarding 
the rating for his right arm and shoulder disability, the RO 
issued another decision concerning this claim in November 2006 
assigning a higher 10 percent rating for the tendonitis of his 
right shoulder and a separate - and also higher, 10 percent 
rating for the tendonitis of his right elbow, with both ratings 
retroactively effective from December 19, 2005, the date of 
receipt of his claim for higher ratings for these disabilities.  
There has been no additional mention of these ratings during the 
years since, including in terms of whether they are now 
appropriate and to the Veteran's satisfaction, and it is presumed 
he is seeking even higher ratings - indeed, the highest possible 
ratings, unless he expressly indicates otherwise.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  The RO, however, has not 
provided him a statement of the case (SOC) concerning these 
claims or given him an opportunity to perfect his appeal of these 
claims to the Board by also submitting a timely substantive 
appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  
So the Board must remand these claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, rather than merely 
referring them.  See Manlincon v. West, 12 Vet. App. 238 (1999).



Also in response to the April 2006 decision denying a rating 
higher than 30 percent for the postoperative residuals of his 
left upper lobectomy, the Veteran submitted a timely NOD 
concerning this other claim in February 2007.  The RO then sent 
him a SOC concerning this claim in April 2007 and, in response, 
he perfected his appeal of this other claim in June 2007 by 
filing a timely substantive appeal (VA Form 9).  38 C.F.R. 
§ 20.200.  Since, however, this other claim also requires further 
development, the Board is remanding it to the RO via the AMC as 
well.


REMAND

There appear to be pertinent treatment records that have not been 
obtained and associated with the claims file for consideration.  
When filing his December 2005 claims, the Veteran indicated he 
had then recently been hospitalized in September 2005 after 
experiencing a "full lung collapse."  Also, in a February 2007 
letter that he submitted along with his NOD, his pulmonary 
physician, S.V., M.D., stated that he had evaluated the Veteran's 
breathing problems in October 2006, including performing a 
cardiovascular stress test and echo exam on his heart 
and arteries, and that he also had taken an X-ray of the 
Veteran's chest in November 2006.  This revealed the left lower 
lung had grown up, filling the upper half, which was left vacant 
when this half was removed (with the lobectomy).  Further, this 
doctor went on note, this created two situations.  First, it made 
the lung susceptible to separate from the lining and collapse.  
The second condition being the top of the lung becoming weak by 
the expansion.  This could cause the lung to bust if the Veteran 
over exerts and lifts too much weight.  So, according to this 
doctor, due to these lung conditions, the Veteran should be rated 
as 50-percent disabled.

None of these several records mentioned concerning that extensive 
diagnostic testing and evaluation are in the claims file, so the 
RO/AMC should attempt to obtain them prior to appellate review by 
the Board.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2005); 38 
C.F.R. § 3.159(c)(1) (2009); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (the duty to assist includes obtaining private and VA 
medical records to which a reference has been made.).

The Board also believes the Veteran should be provided another VA 
examination to reassess the severity of this lung disability.  
His most recent VA compensation examination for this disability 
was in March 2006, so some 41/2 years ago.  So another examination 
is needed to ascertain the present severity of this disability.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. 
App. 121 (1991).

It is equally worth noting that a pulmonary function test (PFT) 
performed during that examination did not include measurement of 
the Veteran's diffusion capacity of carbon monoxide, single 
breath (DLCO (SB)), as required by the applicable 38 C.F.R. § 
4.97, Diagnostic Code 6844 (2009).  The VA examiner also 
acknowledged the test did not satisfy ATS [American Thoracic 
Society] criteria for interpretation because of inconsistent 
results due to poor patient effort.  The Veteran had steadfastly 
disputed this notion.  See, specifically, a personal statement he 
submitted along with his February 2007 NOD, another personal 
statement he submitted in April 2007, and his June 2007 
substantive appeal (on VA Form 9).

Since this examination report is inadequate for rating purposes, 
the Veteran must be provided another VA compensation examination 
to obtain the necessary information to properly evaluate his lung 
disability.  38 C.F.R. § 4.2.  See also Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding that an examination must provide 
sufficient information to rate the disability in accordance with 
the applicable rating criteria.)

The RO/AMC also, as already alluded to, needs to send the Veteran 
a SOC concerning his claims for ratings higher than 10 percent 
for the tendonitis affecting his right shoulder and elbow.  
Inasmuch as these 10 percent ratings are not the maximum 
possible, and he has not expressly indicated he is satisfied with 
the increase in these ratings to this albeit higher level, these 
claims remain in dispute.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a Veteran is presumed to be seeking the greatest possible 
benefit unless he specifically indicates otherwise).  However, 
since the RO has not provided him a SOC concerning these claims, 
the Board must remand (rather than merely refer) them to the RO 
via the AMC.  See 38 C.F.R. §§ 19.9, 20.201 (2009); see also 
Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  And after receiving this SOC, he must be 
given an opportunity to perfect a timely appeal to the Board of 
these claims by also filing a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  38 C.F.R. § 20.200; Bowles 
v. Russell, 551 U.S. 205 (2007) and In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a timely NOD, SOC, and VA Form 9 [substantive 
appeal], the Board is not required, and in fact, has no 
authority, to decide the claim).  But see, too, Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (indicating that 38 U.S.C.A. § 
7105(d)(3) does not operate as a mandatory jurisdictional bar 
precluding the Board from considering an appeal where the 
substantive appeal is untimely, rather, in light of the use of 
the term "may" in this statute, just gives the Board this 
discretionary authority not to).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that he 
provide the names and addresses of all health 
care providers who have treated his 
respiratory disorder (left lung disability) 
since 2005.  With any necessary 
authorization, obtain all outstanding records 
that he identifies.  This includes, but is 
not limited to, any records concerning a 
hospitalization in September 2005 after he 
reportedly experienced a collapsed lung, as 
well as the diagnostic evaluation and 
treatment records referenced by Dr. S.V. 
in his February 2007 supporting letter, but 
especially concerning a breathing test in 
October 2006 (presumably a PFT/cardiovascular 
stress test, also an echo exam of the heart 
and arteries) and a chest X-ray in November 
2006.  If any requested records are 
unavailable or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, then 
this should be clearly documented in the 
claims file and the Veteran appropriately 
notified.  38 C.F.R. § 3.159(c)(1), (c)(2), 
(c)(3), and (e)(1) and (e)(2).

2.  Schedule the Veteran for another VA 
examination to reassess the severity of the 
postoperative residuals of his left upper 
lobectomy.  All diagnostic testing and 
evaluation needed to make this important 
determination should be done, including a 
PFT.  The examiner must review the results of 
any testing prior to completion of the 
examination report.

The results of the PFT must be recorded in 
the appropriate manner for rating purposes, 
including indicating:  (a) the percentage of 
predicted FEV-1 and FEV-1/FVC; and (b) the 
percentage of predicted of DLCO (SB).  
The examiner must also determine whether the 
Veteran has any of the following symptoms:  
(i) cor pulmonale (right heart failure), or 
(ii) pulmonary hypertension (shown by Echo or 
cardiac catheterization), or (iii) 
right ventricular hypertrophy, or (iv) a 
requirement of outpatient oxygen therapy, or 
(v) maximum exercise capacity between 15 and 
20, or less than 15/ml/kg/mild intermittent 
neuropathy, as measured by oxygen consumption 
with cardiac or respiratory limitation.  

The examination report must include 
discussion of the medical rationale for all 
opinions and conclusions expressed.

3.  Then, in light of the additional 
evidence, readjudicate the claim for a rating 
higher than 30 percent for the postoperative 
residuals of the left upper lobectomy.  
If this claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental SOC (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this claim.

4.  Also send the Veteran a SOC concerning 
his still pending claims for a rating higher 
than 10 percent for the tendonitis of his 
right shoulder and for a rating higher than 
10 percent for the tendonitis of his right 
elbow.  Give him an opportunity to perfect an 
appeal to the Board of these additional 
claims by submitting a timely substantive 
appeal (VA Form 9 or equivalent) in response 
to this SOC.  Advise him that these claims 
will not be returned to the Board for further 
appellate consideration following his receipt 
of the SOC unless he perfects his appeal of 
these additional claims by also filing a 
timely substantive appeal (VA Form 9 or 
equivalent).  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


